                      Case 2:20-cv-02180-JCM-BNW Document 12 Filed 03/05/21 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    THOMAS DAWSON REUTER, et al.,                         Case No. 2:20-CV-2180 JCM (BNW)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     MICHAEL R. POMPEO, et al.,
               11                                         Defendant(s).
               12
               13
                             Presently before the court is Felipe D.J. Millan’s (“petitioner”) verified petition for
               14
                      permission to practice pro hac vice. (ECF No. 11). Petitioner represents both plaintiffs in
               15
                      this case. Both plaintiffs signed the verified petition. (Id. at 5). Yet the second prompt of
               16
                      the petition states that petitioner has been retained only by Dulce Victoria Galindo Felix. (Id.
               17
                      at 1). Furthermore, the answer to the fourth prompt erroneously states that petitioner is
               18
                      admitted to practice in the District of New Mexico, not the State of New Mexico. (Id. at 11).
               19
                      Petitioner also avers that he is a member of good standing of the Texas state bar but did not
               20
                      attach a certificate of good standing from this jurisdiction. (Id. at 2).
               21
                             Accordingly,
               22
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that petitioner’s verified
               23
                      petition for permission to practice pro hac vice (ECF No. 11) be, and the same hereby is,
               24
                      DENIED.
               25
                             IT IS FURTHER ORDERED that petitioner shall refile a corrected petition within
               26
                      fourteen (14) days from the entry of this order. If petitioner does not comply with this 14-
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-02180-JCM-BNW Document 12 Filed 03/05/21 Page 2 of 2



                1     day deadline, his petition will be deemed to have been denied, and he shall again pay the
                2     admission fee for any refiled verified petition.
                3            DATED March 5, 2021.
                4                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
